              Case 20-10755-BLS            Doc 372-1    Filed 06/23/20   Page 1 of 4




                                               Exhibit A

                            (Detailed Voting Report of All Ballots Submitted)




146484.01601/123460333v.1
                          Case 20-10755-BLS             Doc 372-1       Filed 06/23/20        Page 2 of 4

                                                             Exhibit A
                                            Detailed Report of All Submitted Ballots
                                              Class 1 - Prepetition Secured Creditor Claims
   Ballot No.                              Name                               Date Filed      Voting Amount         Vote on Plan
       1        Metropolitan Commercial Bank                               06/11/2020           $3,641,726.14    Accept the Plan
       4        CIT Finance LLC                                            06/15/2020           $7,963,584.54    Accept the Plan
       9        Corvid Peak Capital Management, LLC                        06/15/2020           $1,798,228.77    Accept the Plan
       11       BC Partners Advisors LP                                    06/15/2020           $2,434,019.65    Accept the Plan
       13       Keybank National Association                               06/15/2020           $3,779,622.27    Accept the Plan
       31       HPS Investment Partners, LLC                               06/16/2020           $6,165,355.78    Accept the Plan
       49       BNP Paribas, as Administrative Agent                       06/17/2020           $5,669,433.41    Accept the Plan
       64       Banca Monte Dei Paschi Di Siena S.P.A.                     06/18/2020           $8,592,614.50    Reject the Plan
       70       First Eagle Private Credit, LLC                            06/18/2020           $3,090,423.60    Accept the Plan
       72       Crescent Capital Group LP                                  06/18/2020           $5,697,694.40    Accept the Plan
       85       Siemens Financial Services, Inc.                           06/18/2020           $5,137,796.50    Accept the Plan
       88       Telos Asset Management LLC                                 06/19/2020           $1,541,338.92    Accept the Plan
       92       GSO Capital Partners LP                                    06/19/2020           $3,944,687.09    Accept the Plan


                                                  Class 4 - General Unsecured Claims
    Ballot No.                             Name                             Date Filed        Voting Amount         Vote on Plan
        2       Greer Tank, Inc                                          06/15/2020                  $1,641.24   Reject the Plan
        3       Niacc-Avitech Technologies                               06/15/2020                 $65,441.25   Reject the Plan
        5       AMS - Anchorage Messenger Service                        06/15/2020                 $11,875.00   Reject the Plan
        6       InAir Aviation Services                                  06/15/2020                 $68,923.56   Reject the Plan
        7       Heads Up Technologies                                    06/15/2020                    $763.82   Reject the Plan
        8       On Time Sports                                           06/15/2020                  $1,875.00   Reject the Plan
        10      Robert Ronald W                                          06/15/2020                      $1.00   Reject the Plan
        12      Bearfoot Inn Alaska                                      06/15/2020                      $1.00   Reject the Plan
        14      Altman Rogers & Co.                                      06/15/2020                 $27,963.75   Reject the Plan
        15      ALSCO American Linen Division                            06/15/2020                 $16,189.67   Reject the Plan
        16      Fairbanks Printers & Office Equipment                    06/15/2020                    $206.02   Reject the Plan
        17      Baird, Justin                                            06/16/2020                    $827.50   Reject the Plan
        18      L&M Equipment, Inc.                                      06/16/2020                  $6,648.88   Reject the Plan
        19      Premier Janitorial Services, LLC                         06/16/2020                  $5,648.19   Reject the Plan
        20      Interwest Laser Marking Inc                              06/16/2020                    $481.00   Reject the Plan
        21      Tool Testing Lab, Inc.                                   06/16/2020                  $6,778.31   Reject the Plan
        22      HRD Aero Systems, Inc.                                   06/16/2020                  $5,576.00   Reject the Plan
        23      Northland Aviation Services                              06/16/2020                 $45,789.46   Reject the Plan
        24      Alaska Cab Valley LLC                                    06/16/2020                  $1,963.00   Reject the Plan
        25      Sourdough Express, Inc.                                  06/16/2020                  $2,182.41   Reject the Plan
        26      Fairbanks Natural Gas, LLC                               06/16/2020                 $19,538.05   Reject the Plan
        27      Suzanne V. Howard                                        06/16/2020                    $281.99   Reject the Plan
        28      Twigs Gifts, Inc. DBA Twigs Alaskan Gifts                06/16/2020                    $898.90   Reject the Plan
        29      Barry Kutzen                                             06/16/2020                    $418.00   Reject the Plan
        30      Matanuska-Susitna Borough                                06/16/2020                 $12,938.42   Reject the Plan
        32      Arctic Office Products                                   06/17/2020                  $1,082.31   Reject the Plan
        33      Thomas A. Knott, P.E.                                    06/17/2020                    $200.00   Reject the Plan
        34      Williams Justin                                          06/17/2020                      $1.00   Reject the Plan
        35      Mark Rasmussen                                           06/17/2020                  $3,908.00   Reject the Plan
        36      Gere Tactical Inc                                        06/17/2020                 $77,006.85   Reject the Plan
        37      EMPATHIA, INC                                            06/17/2020                  $4,537.50   Reject the Plan
        38      Aircraft Propeller Service, LLC                          06/17/2020                $137,982.82   Reject the Plan
        39      Brewstersoft Development                                 06/17/2020                  $3,500.00   Reject the Plan
        40      Tandem GSE, LLC                                          06/17/2020                  $1,810.89   Accept the Plan
        41      TELALASKA                                                06/17/2020                 $11,222.96   Reject the Plan
        42      Quality Resources LLC                                    06/17/2020                  $9,785.15   Reject the Plan
        43      Paul Wayne Mahan                                         06/17/2020                    $682.22   Reject the Plan
        44 Air Group,
In re: Ravn     Dominion
                      Inc., Propeller
                            et al.    Corporation                        06/17/2020                 $42,571.85   Reject the Plan
Case No. 20-10755
                          Case 20-10755-BLS            Doc 372-1    Filed 06/23/20     Page 3 of 4

                                                            Exhibit A
                                            Detailed Report of All Submitted Ballots
    Ballot No.                              Name                        Date Filed     Voting Amount         Vote on Plan
         45      Lee's Sea Air                                       06/17/2020                 $313.50   Reject the Plan
         46      Classic Alaska Trading/ Big Ray's Alaska, Inc.      06/17/2020              $33,117.47   Reject the Plan
         47      L. J. Walch Co., Inc.                               06/17/2020              $26,626.91   Reject the Plan
         48      Shoreside Petroleum Inc.                            06/17/2020              $31,933.51   Reject the Plan
         50      Barrow Utilities and Electric Cooperative, Inc.     06/17/2020              $38,728.52   Reject the Plan
         51      Nushagak Electric & Telephone Corp., Inc            06/18/2020               $4,721.91   Reject the Plan
         52      Landye Bennett Blumstein LLP                        06/18/2020              $17,197.50   Reject the Plan
         53      Unalakleet Valley Electric Cooperative, Inc         06/18/2020               $3,594.91   Reject the Plan
         54      McFarland and Associates Inc DBA Antlers Inn        06/18/2020               $5,617.70   Reject the Plan
         55      Antlers Inn                                         06/18/2020                 $207.00   Reject the Plan
         56      Mark Solano                                         06/18/2020                 $418.00   Reject the Plan
         57      Yodice Associates                                   06/18/2020                   $1.00   Reject the Plan
         58      Courtyard by Marriott                               06/18/2020              $22,986.58   Accept the Plan
         59      Residence Inn by Marriott                           06/18/2020               $2,105.00   Accept the Plan
         60      Airmark Components, Inc.                            06/18/2020              $16,639.00   Reject the Plan
         61      Ryan Air, Inc. (Hageland)                           06/18/2020              $68,009.50   Reject the Plan
         62      Ryan Air, Inc. (Ravn Alaska)                        06/18/2020              $18,018.38   Reject the Plan
         63      Airframes Alaska, LLC                               06/18/2020                 $236.52   Reject the Plan
         65      Naknek Electric Association, Inc.                   06/18/2020              $20,764.45   Reject the Plan
         66      Alaska Village Electric Cooperative, Inc.           06/18/2020              $63,232.52   Reject the Plan
         67      Fish the Nush LLC                                   06/18/2020               $7,719.60   Reject the Plan
         68      Andrews Harald                                      06/18/2020                   $1.00   Accept the Plan
         69      Matanuska Electric Association, Inc.                06/18/2020               $2,846.21   Reject the Plan
         71      Victory Enterprises LLC                             06/18/2020               $7,622.50   Reject the Plan
         73      Mountain Aerospace Inc.                             06/18/2020              $77,077.11   Reject the Plan
         74      Oliver Wyman, Inc.                                  06/18/2020          $2,309,600.58    Reject the Plan
         75      Nome Joint Utility Systems                          06/18/2020               $8,102.28   Reject the Plan
         76      Carol Redfox                                        06/18/2020                 $303.00   Accept the Plan
         77      Christopher Redfox                                  06/18/2020                 $303.00   Accept the Plan
         78      Coast International Inn                             06/18/2020               $3,179.90   Accept the Plan
         79      TDX Corporation                                     06/19/2020                 $398.00   Accept the Plan
         80      TDX North Slope Generating                          06/19/2020                 $286.08   Accept the Plan
         81      TDX Sand Point Generating, LLC                      06/19/2020                 $968.06   Accept the Plan
         82      D.H. Minor Child Parent Alberta M. Hoseth           06/19/2020                 $630.19   Reject the Plan
         83      Universal Avionics Systems Corporation              06/19/2020              $21,901.41   Reject the Plan
         84      Tyler Eveslage                                      06/19/2020                 $750.01   Accept the Plan
         86      Warning Lites of Alaska, Inc.                       06/19/2020               $2,160.00   Reject the Plan
         87      Trident Computer Corporation                        06/19/2020                   $1.00   Accept the Plan
         89      Brothers Aviation Maintenance                       06/19/2020             $135,128.54   Reject the Plan
         90      Genuine Parts Company                               06/19/2020             $282,428.97   Accept the Plan
         91      The Lakefront Anchorage                             06/18/2020              $49,626.19   Reject the Plan
         93      Hooten, John A                                      06/19/2020                 $204.53   Reject the Plan
         94      G&K, Incorporated                                   06/19/2020              $30,773.39   Reject the Plan
         95      Aleutian Services, Inc.                             06/19/2020               $5,432.00   Reject the Plan
         96      City of Sand Point                                  06/19/2020                 $369.96   Accept the Plan
         97      Alcan Electrical & Engineering, Inc.                06/19/2020              $88,747.47   Reject the Plan
         98      ALCAN ELECTRICAL AND ENGINEERING INC                06/19/2020              $14,623.20   Reject the Plan
         99      Kala Bacher                                         06/19/2020                 $918.03   Reject the Plan
        100      Bethel Car Rental - Sourdough Auto Leasing, Inc.    06/19/2020               $4,970.70   Accept the Plan
        101      SWANSON'S ALASKA LLC                                06/19/2020                 $803.78   Accept the Plan
        102      North Pole Coffee Roasting, Inc.                    06/19/2020               $1,303.95   Accept the Plan
        103      Guardian Security Systems, Inc.                     06/19/2020              $27,292.88   Accept the Plan
        104      Airline Services, Inc.                              06/19/2020              $44,529.92   Reject the Plan
        105      Beacon OHSS                                         06/19/2020               $2,594.00   Accept the Plan
        106      West Coast Construction, Inc.                       06/19/2020               $1,947.63   Reject the Plan
        107      Chinook Fire Protection                             06/19/2020               $1,500.00   Reject the Plan
        108      West Coast Airline Services, Inc.                   06/19/2020             $281,735.63   Reject the Plan
        109      Antoinette Barnas                                   06/19/2020               $2,582.40   Accept the Plan
In re: Ravn Air Group, Inc., et al.
Case No. 20-10755
                             Case 20-10755-BLS      Doc 372-1     Filed 06/23/20     Page 4 of 4

                                                         Exhibit A
                                          Detailed Report of All Submitted Ballots
   Ballot No.                             Name                        Date Filed     Voting Amount         Vote on Plan
      110         SOA DOT KODIAK                                   06/19/2020                   $1.00   Accept the Plan
      111         Alaska Airlines                                  06/19/2020          $5,000,000.00    Reject the Plan
      112         Davtron Inc.                                     06/19/2020                 $102.02   Reject the Plan
      113         JANCO COMMERCIAL CLEANING, LLC.                  06/19/2020              $11,772.77   Reject the Plan
      114         PIP Printing                                     06/19/2020              $25,225.64   Reject the Plan
      115         Aircom Avionics                                  06/19/2020              $28,180.58   Reject the Plan
      116         Air Capitol Dial Inc                             06/19/2020               $1,741.50   Reject the Plan
      117         Anchorage Economic Development Corporation       06/19/2020               $2,500.00   Reject the Plan
      118         Tanis Aircraft Products                          06/19/2020               $2,120.00   Reject the Plan
      119         Allan Ingraham                                   06/19/2020                 $418.00   Reject the Plan
      120         Janco Commerical Cleaning, LLC                   06/19/2020              $28,299.54   Reject the Plan
      121         Jessica R Dietmeyer                              06/19/2020               $2,236.00   Reject the Plan
      122         Larry's Fire Equipment                           06/19/2020               $1,565.00   Reject the Plan
      129         SOCKEYE BUSINESS SOLUTIONS, INC.                 06/22/2020              $41,338.90   Reject the Plan
      128         STS Engineering                                  06/22/2020             $588,923.39   Reject the Plan
      127         Peter de Bie                                     06/22/2020               $1,767.20   Reject the Plan
      126         Michael D Cornwell                               06/21/2020                 $768.40   Reject the Plan
      125         Cargo Data Management                            06/20/2020             $289,200.00   Reject the Plan
      124         Donna Joe                                        06/20/2020               $1,335.00   Reject the Plan
      123         Denali Pretzels, LLC                             06/20/2020                   $1.00   Accept the Plan




In re: Ravn Air Group, Inc., et al.
Case No. 20-10755
